

Exhibit 10.87
AGREEMENT FOR TERMINATION OF LEASE
AND VOLUNTARY SURRENDER OF PREMISES
 
This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this ”Agreement”) is made and entered into as of the 28th day of September,
2006, by and between ARE-MARYLAND NO. 23, LLC, a Delaware limited liability
company (“Landlord”), and GENE LOGIC, INC., a Delaware corporation (“Tenant”)
with reference to the following:
 
RECITALS
 
A. Landlord and Tenant entered into a Lease dated October 5, 2004, as amended by
a letter agreement dated October 5, 2004 (collectively, the “Lease”), for the
lease of 16,406 rentable square feet of space (“Premises”) in the building
located at 9 West Watkins Mill Road, Gaithersburg, Maryland 20878. All initially
capitalized terms not defined specifically herein shall have the meanings set
forth in the Lease.
 
B. Landlord is negotiating a lease agreement (“New Lease”) with BioVeris
Corporation (“New Tenant”) whereby New Tenant will lease the Premises from
Landlord. As a condition of Landlord entering into the New Lease with New
Tenant, the Lease shall be terminated.
 
C. Tenant desires to terminate the Lease, which termination will be earlier than
the date of expiration set forth in the Lease.
 
D. Landlord is willing to agree to the early termination of the Lease as set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, in further consideration of
the mutual promises made herein, and for other good and valuable consideration,
receipt of which is acknowledged, Landlord and Tenant agree as follows:
 
1.  Termination Date. Landlord and Tenant hereby agree to terminate the Lease,
subject to Tenant’s satisfaction or Landlord’s waiver of the terms and
conditions set forth herein. The termination of the Lease shall be effective as
of September 25, 2006 (the “Termination Date”). If Tenant has paid any Rent or
Additional Rent allocable to the period on or after the Termination Date,
Landlord shall refund such amounts to Tenant within 45 days after the
Termination Date.
 
2.  Termination and Surrender. Tenant represents and warrants that it has
vacated or will vacate the Premises on or before the Termination Date. Tenant
voluntarily surrenders all rights of possession of the Premises as of the
Termination Date. After the Termination Date, Tenant shall have no rights of any
kind with respect to the Premises. Tenant agrees to cooperate with Landlord in
all matters, as applicable, relating to (i) decommissioning of the Premises as a
licensed laboratory, which Landlord acknowledges has been accomplished based on
information Landlord has received from its consultant; and (ii) the surrender,
cancellation, or revocation of all licenses of Tenant to the extent relating to
the Premises and to the extent permitted by applicable laws, rules, and
regulations.
 
3.  No Further Obligations. Landlord and Tenant agree that Landlord and Tenant
are excused as of the Termination Date from any further obligations with respect
to the Lease for the period on or after the Termination Date, excepting only
such obligations to each other under the Lease which are, by their terms,
intended to survive termination of the Lease, and as otherwise specifically
provided herein. In addition, nothing herein shall be deemed to limit or
terminate any common law or statutory rights Landlord may have with respect to
Tenant in connection any Hazardous Material (as defined in the Lease) brought
onto, kept, used, created, released, spilled, or discharged on the Premises by
Tenant or its employees, agents, contractors, or invitees occurring before the
Termination Date, or for violations of any governmental requirements or any
requirements of applicable law occurring before the Termination Date. Nothing
herein shall excuse Tenant from its obligations arising or accruing under the
Lease for that portion of the Term (as defined in the Lease) prior to the
Termination Date.
 
 

--------------------------------------------------------------------------------


 
4.  Removal of Personal Property.
 
(a)  Transferred Personal Property. Except as provided in this Section 4, Tenant
agrees that the Premises shall be surrendered free of the personal property of
Tenant. Any personal property of Tenant remaining in the Premises as of the
Termination Date shall be deemed to be abandoned by Tenant, and may be disposed
of by Landlord, in Landlord’s sole discretion, without obligation or liability
to Tenant. Notwithstanding any contrary provision contained in this Agreement
but subject to the satisfaction of the condition precedent set forth in Section
6 below, effective as of the Termination Date Tenant hereby grants, conveys, and
assigns to New Tenant by means of the Bill of Sale (“Bill of Sale”) in the form
of Exhibit A attached hereto all of Tenant’s right, title, and interest in and
to the personal property identified on Rider 1 attached to the Bill of Sale
(“Transferred Personal Property”), which Transferred Personal Property may
remain in the Premises for the possession and use of New Tenant. Concurrently
with the execution and delivery of this Agreement, Tenant shall execute the Bill
of Sale and deliver it to Landlord, who in turn shall deliver it to New Tenant
as part of the New Lease.
 
(i)  Tenant shall grant, convey, and assign the Transferred Personal Property in
its then current “as is” condition but Tenant hereby covenants that the
Transferred Personal Property shall nonetheless be in good working order and
condition as of the Termination Date. Tenant represents and warrants that the
Transferred Personal Property is free and clear of all liens and encumbrances of
any type or kind whatsoever and that Tenant has good and marketable title to the
Transferred Personal Property. Tenant shall have no obligation to clean,
decommission, and recertify the Transferred Personal Property.
 
(ii)  Tenant shall be responsible for timely paying any applicable sales tax due
and owing on the conveyance of the Transferred Personal Property from Tenant to
New Tenant and timely remitting and reporting such payment to the applicable
taxing authority. Tenant shall provide Landlord with written documentation
confirming such payment. Tenant shall indemnify, defend (with counsel reasonably
acceptable to Landlord), and hold Landlord harmless from and against all costs,
claims, damages, expenses (including, without limitation, reasonable attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures, or other civil, administrative, or
criminal penalties, injunctive or other relief, liabilities, or losses that
arise from, or relate to, the nonpayment, underpayment, or delinquent payment of
any such sales taxes.
 
(b)  Landlord Personal Property. Tenant acknowledges that it (i) shall surrender
to Landlord on the Termination Date the office furniture (except office chairs)
located in the technician’s office within the Premises and all surgical lighting
systems in the storage room on the first floor of the Premises (collectively,
the “Landlord Personal Property”) in the condition set forth in Section 18.2 of
the Lease, and (ii) has no right, title, or interest in and to the Landlord
Personal Property.
 
5.  Release of Liability. As of the Termination Date, Tenant releases Landlord
from any liability to Tenant arising from the Lease, and from the termination of
the Lease.
 
6.  Conditioned Upon New Lease. The termination of the Lease shall be subject to
the condition precedent that as of the Termination Date, Landlord and New Tenant
shall have actually entered into the New Lease. If Landlord and New Tenant have
not executed and delivered the New Lease on or before September 30, 2006, this
Agreement shall be null and void without the requirement of action by any
person, and shall thereafter be of no further force of effect.
 
7.  Termination Fee. The termination of the Lease shall be subject to the
condition precedent that as of the date of this Agreement, Tenant shall have
made payment to Landlord in available funds, in consideration of Landlord’s
agreement to terminate the Lease, a payment which shall be in the amount of
$183,593.38 (the “Termination Fee”). If timely payment of the Termination Fee is
not made by Tenant, this Agreement shall be null and void without the
requirement of action by any person, and shall thereafter be of no further force
of effect. If this Agreement becomes null and void for any reason, to the extent
that all or any portion of the Termination Fee has been received by Landlord,
Landlord shall promptly return the Termination Fee to Tenant. That portion of
the Termination Fee attributable to September 2006 is an amount equal to $5,250.
Within 45 days after the Termination Date, Landlord shall adjust that portion of
the Termination Fee allocable to September 2006 so that Tenant will pay its
proportionate share of such portion (calculated on a per diem basis, i.e.,
$175/day) for the period between the Termination Date and September 30, 2006.
 
 
2

--------------------------------------------------------------------------------


 
 
8.  No Assignment or Subletting. Tenant represents and warrants that it has not
assigned, mortgaged, pledged, encumbered or otherwise transferred any right,
title, or interest of Tenant in the Lease and that Tenant holds the interest in
the Premises as a tenant as set forth in the Lease as of the date of this
Agreement.
 
9.  No Further Modification/Counterparts/Authorization. This Agreement may not
be modified or terminated except in a writing signed by all parties. This
Agreement may be executed in counterparts which, taken together, will constitute
one agreement binding on the parties. The persons signing below represent and
warrant that they are duly authorized to execute and deliver this Agreement.
This Agreement supersedes any prior agreement between the parties with regard to
termination of the Lease.
 
10.  Successors and Assigns. The covenants and agreements herein contained shall
inure to the benefit of and be binding upon the parties to this Agreement and
their respective successors and assigns.
 
11.  Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party.
 
12.  Conflict of Laws. This Agreement shall be governed by the laws of the state
in which the Premises are located.
 
13.  Headings. Section headings in this Agreement are for convenience of
reference only, and shall not be construed to affect or modify the substantive
meaning of any Section hereof.
 
14.  Acknowledgments. Tenant and Landlord each acknowledges that it has read the
foregoing provisions, understands them, and is bound by them. Time is of the
essence in this Agreement.
 
SIGNATURES APPEAR ON FOLLOWING PAGE
 
 
3

--------------------------------------------------------------------------------


 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
LANDLORD:
ARE-MARYLAND NO. 23, LLC,
 
A Delaware limited liability company
         
By: Alexandria Real Estate Equities, L.P.,
   a Delaware limited partnership            
 By:
 ARE-QRS CORP.,
     a Delaware corporation                      By: /s/ Gary Dean      Name:
Gary Dean      Title: AVP—Real Estate Legal Affairs                        
TENANT:
GENE LOGIC, INC.,
a Delaware corporation
                       
By: /s/ Phillip L. Rohrer, Jr.
Name: Phillip L. Rohrer, Jr.
Title: Chief Financial Officer

 
 
4

--------------------------------------------------------------------------------